DETAILED ACTION
This action is response to communication:  response to amendments/argumetns filed on 10/22/2021.
Claims 1-8 and 10-13 are currently pending in this application.  Claim 9 is cancelled. Claim 13 is new.
No new IDS has been field for this application.

Response to Arguments
Applicant’s arguments concerning the 112 rejections have been fully considered and are withdrawn in response to applicant’s amendments.
Applicant’s arguments concerning the art rejections have been fully considered but are moot in view of new grounds of rejection.  See amended rejection below.  

Claim Rejections - 35 USC § 112
The prior 112 rejections have been withdrawn in response to applicant’s amendments and arguments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al. US Patent Application Publication 2014/0052975 (hereinafter Rodgers), in view of Yamazaki JP2014021953A (Yamazaki)

As per claim 1, Rodgers teaches an information proessing apparatus comprising: a first processor and a second processor (abstract with multiple CPU; also see paragraphs 37-39 wherein first/second cpu are CPUA/CPUB); and one or more storage devices which are non-volatile storage devices and which store a first control program to be executed by the first processor and a second program to be executed by the second processor (paragraph 38 with multiple codes stored in flash memory); wherein the first processor verifies the second control program stored in the one or more storage devices (paragraph 39 with CPU authenticating code which is to be executed by CPU-B).  
Rodgers does not explicitly teach all the limitations of the claims.  However, such limitations would have been obvious over Yamazaki.  Yamazaki teaches a printer configured to print an image on a sheet (paragraph 14 with multifunction peripheral; see paragarphs 22 and 
At the time the invention was filed, it would have been obvious to one of ordinary skill I the art to combine the teachings of Rodgers with Yamazaki.  One of ordinary skill in the art would have been motivated to perform such an addition to shorten a start-up time whena  plurality of programs are started by a plurality of devices (paragraph 13 of Yamazaki)

As per claim 2, the Rodgers combination teaches wherein the one or more non-volatile memors further store an activation program for activating the second processor, and the first processor, in addition to verify the second program stored in the one or more non-volatile memories, also verifies the activation program stored in the one or more non-volatile 
As per claim 3, it would have been obvious wherein if power is supplied to the first processor, the first processor starts verification of the second control program stored in the one or more storage devices obvious to one of ordinary skill in the art (Rodgers teaches the first processor verifying the code of the second processor – see rejection of claim 1; obvious to one of ordinary skill in the art to perform steps after a power-up, as a processor needs power to perform operations; see Yamazaki paragraphs 51-55).
As per clam 4, it would have been obvious over the Rodgers combination wherein if the first processor confirms that the second control program and the activation program are valid, the first processor executes the activation program (Rodgers abstract, paragraph 39 and throughout wherein after code is authenticated, second processor may boot).
As per claim 5, it would have been obvious over the Rodgers combination wherein if the second processor is activated by the first processor, the second processor starts execution of the second control program to cause a control target device to start preparation operation (Rogers Figure 2 with operating 2nd cpu and executing instructions; see also paragraph 42 wherein second processor is initiated to start execution; also see Figure 6 with executing code by cpuB; Yamazaki paragraphs 51-55).

As per claim 7, Rodgers as modified teaches wherein if the reset status of the second processor is released by the first processor, the second processor starts execution of the second control program stored in the memory (see paragraph 39 wherein CPU_B is authorized to execute decrypted instructions; since CPU_B is authorized, the CPU would no longer reset (as seen in paragraphs 29 and 44). 
Claim 11 is rejected using the same basis of argumetns used to reject claim 1 above.
Claim 12 is rejected using the same basis of arguments used to reject claim 1 above. 

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the Rodgers combination as applied above, and further in view of Choi et al. US Patent Application Publication 2008/0025503 (hereinafter Choi).
As per claim 8, Rodgers as modified teaches wherein regarding each of the first control program, the second control program, and the aciviation program stored in the one or more 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Rodgers combination with Choi.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security which can minimize leakage of confidential data (paragraph 13 of Choi).
As per claim 10, the Rodgers combination does not explicitly teach wherein each of the first control program, the second control program, and the activation program stored in the one or more storage devices is provided with electronic signature information used to verify a program.  However, utilizing signature information to verify programs is notoriously well known in the art.  For example, see Choi (paragraph 62 with utlizign signatures to verifying code).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Rodgers combination with Choi.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security which can minimize leakage of confidential data (paragraph 13 of Choi).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the Rodgers combination as applied above, and further in view of Volp US Patent Application Publication 2007/0113088 (hereinafter Volp).
As per claim 13, the Rodgers combination does not explicitly teach wherein the one or more non-volatile memories further store an OS (Operating System), and the first processor further vierifes the OS stored in the one or more non-volatile memories before verification of the second control program.  However, verifying an operating system before verifying another program would have been obvious.  For example, see Volp (abstract, paragraphs 15-22, and throughout, with verifying and booting first OS before verifying/booting other applications by second processor)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Rodgers combination with Volp.  One of ordinary skill in the art would have been motivated to perform such an addition to increase security by providing secure booting (paragraphs 14-15 of Volp). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON K GEE/Primary Examiner, Art Unit 2495